Citation Nr: 1417098	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & son



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.  The Veteran died in November 2008 and the appellant in this matter is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying entitlement to service connection for the cause of death and accrued benefits.  Following a hearing before the Board, sitting at the RO, in November 2011, the Board by its February 2012 decision denied accrued benefits claims for service connection for residuals of a cold injury involving the right lower extremity and for peripheral vascular disease of the right lower extremity.  In addition, the Board remanded the cause of death issue to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Further remand of this matter by the Board to the AMC was necessitated in December 2012 and May 2013 and following the most recent return of the case to the Board, a VA medical expert opinion was obtained in November 2013, a copy of which was provided to the appellant.  In response, she submitted a written statement and additional evidence, along with a written waiver for its initial consideration by the RO/AMC.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The immediate causes of death of the Veteran were sepsis/multi-organ failure from an intrabdominal source, and coronary artery disease, secondary to severe atherosclerosis manifested by peripheral artery disease requiring amputation in the past and manifested by a cerebrovascular accident, secondary to diabetes mellitus, hypertension, tobacco use, and hypercholesterolemia; contributory causes of death were a deep venous thrombosis of the left leg from extrinsic compression by lymphadenopathy and cirrhosis of the liver. 

2.  During the Veteran's lifetime, service connection was not established for any disability; following his death, service connection for residuals of cold injuries of the left lower extremity and both upper extremities on an accrued basis was granted.  

3.  It is at least as likely as not that the service-connected residuals of cold injury of the left lower extremity was a contributory cause of the Veteran's death based on its aggravation of a direct or contributory cause of death, including nonservice-connected coronary artery disease, atherosclerosis, peripheral vascular or arterial disease, deep venous thrombosis, and associated disorders.  

4.  Service-connected disability contributed to the Veteran's death.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service-connected residuals of a cold injury to the extremities contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the appellant, the need to discuss further the VA's efforts to comply with its duties to notify and assist is obviated.  The same is true with respect to the AMC's compliance with the directives set forth in prior remands of the Board.  

Service connection for the cause of a veteran's death may be granted if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  A service-connected disorder is one that was incurred in or aggravated by active service or one for which there exists a rebuttable presumption of service incurrence if manifested to the required degree within the requisite period following a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  It may also be one that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(b), (c).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


In this case, the Veteran died in November 2008; however, the death certificate does not indicate the cause of the Veteran's death.  The Veteran was hospitalized from October 2008 until the day of his death at a private hospital for left leg deep vein thrombosis and gastrointestinal bleeding.  No autopsy was performed.  A VA physician following a review of the record in March 2012 determined that the immediate causes of death were sepsis/multi-organ failure from an intrabdominal source, and coronary artery disease, secondary to severe atherosclerosis manifested by peripheral artery disease requiring amputation in the past and manifested by a cerebrovascular accident, secondary to diabetes mellitus, hypertension, tobacco use, and hypercholesterolemia.  Also noted were contributory causes of death, including deep venous thrombosis of the left leg from extrinsic compression by lymphadenopathy and cirrhosis of the liver. 

After the Veteran's death, service connection was granted, for purposes of accrued benefits, for frostbite residuals to his bilateral upper extremities (rated 20 percent disabling each) and his left lower extremity (rated 30 percent disabling). 

In support of her claim, the appellant alleges that any direct or contributory cause of the Veteran's death was either caused or aggravated by his service-connected cold injuries and she produces medical opinion evidence from three treating medical professionals which supports her position.  That evidence comes from a board-certified vascular surgeon, an internist, and a podiatrist and it links the Veteran's frostbite injuries to his peripheral vascular or arterial disease.  In fact, the Veteran's treating vascular surgeon specified in his January 2013 statement that it was at least as likely as not that the Veteran's frostbite played a contributing role in causing his death.  The treating podiatrist further opined that the Veteran's distal peripheral arterial disease added significantly to the progression and poor outcomes he had, including requiring amputations to higher levels of tissues.  

The record reflects that, during his lifetime, the Veteran was afforded a VA examination in August 2008, the report of which identifies objective findings consistent with prior frostbite of the bilateral upper extremities and the left lower 

extremity.  However, a nexus opinion could not be rendered then as to its relationship to his peripheral vascular disease because objective testing had not been completed or reviewed.  

Following the Veteran's death, evidence developed by VA medical professionals largely contraindicates entitlement to the benefit sought by the appellant.  Two VA physicians noted in a March 2012 report, as supplemented by a July 2013 addendum, and in a December 2012 report, that it was less likely as not that the cause of the Veteran's death was etiologically related to his inservice frostbite or other incident of service, that it was less likely than not that the Veteran's vascular problems were related to his frostbite, and that his frostbite did not cause or aggravate any direct or contributory cause of his death.  VA expert medical opinion obtained by the Board in November 2013 was to the effect that that no medical literature could be found to support a connection between cold injury and atherosclerosis or other vascular disease or the immediate causes of the Veteran's death.  It was the expert's ultimate conclusion that it was less likely that any cold injury of the Veteran had a direct or contributory connection to his death.  

This case turns on the role of service-connected disability upon those entities which were either a direct or contributory cause of the Veteran's death.  Service treatment reports neither support nor contraindicate entitlement.  Testimony of the appellant supports entitlement to the benefit sought on appeal in that she was aware of the Veteran's bilateral leg complaints beginning in 1953, which she noted continued thereafter.  But, the record is otherwise divided between VA and non-VA medical professionals as to the impact of the Veteran's service-connected cold injuries.  Of those opinions, some are incomplete or nonresponsive to the question(s) posed and one or more lack adequate rationales; nevertheless, in all, the evidence indicating that service-connected disability caused or aggravated the Veteran's fatal peripheral vascular/arterial outweighs the evidence to the contrary.  On balance, the evidence reasonably supports entitlement of the appellant to a grant of service connection for the cause of the Veteran's death. 


ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


